MERHIGE, Senior District Judge:
The Trustees of the United Mine Workers of America Health and Retirement Funds (“Funds”) appeal from the district court’s order granting Homer Richards’ (“Richards”) and Anna Mae Richards’ motion for summary judgment and awarding disability pension benefits. We find that the Trustees’ decision that Richards’ disability did not result from a mine accident is supported by substantial evidence.
I.
On January 31, 1981, Richards was admitted to the St. John Medical Center in Steubenville, Ohio, suffering from an acute anterior lateral wall myocardial infarction (heart attack). He complained of experiencing chest pain while doing heavy lifting at his coal mining job the previous night. Subsequent testing revealed severe coronary artery disease.
On November 5, 1982, Richards filed an application with the Funds for disability pension benefits. Richards’ application for a disability pension was denied on June 8, 1983 upon a finding that he was not totally disabled as the result of a mine accident, and after being reopened for submission of additional medical evidence was again denied on June 8, 1984.
The appellees filed suit in the United States District Court for the Northern District of West Virginia on October 2, 1984, alleging that Richards is entitled to disability pension benefits from the Funds, that he was denied such benefits, and that the denial was arbitrary and capricious and not supported by substantial evidence.
The district court entered a memorandum opinion on July 27, 1987 adopting the Proposed Findings of Fact and Recommendation for Disposition submitted by United States Magistrate David L. Core. The magistrate’s report found that the Trustees’ determination that Richards was not totally disabled as a result of a mine accident was not supported by substantial evidence. In its memorandum, the district court specifically agreed that the Trustees’ decision was not supported by substantial evidence.
II.
It is beyond dispute that the standard for reviewing a decision of the Trustees is whether the decision was arbitrary and capricious. E.g., Horn v. Mullins, 650 F.2d 35, 37 (4th Cir.1981). In evaluating whether the Trustees’ decision was arbitrary or capricious, we must determine whether it was supported by substantial evidence. Id.; LeFebre v. Westinghouse Electric Corp., 747 F.2d 197, 204 (4th Cir. 1984). Our review of the Trustees’ decision is a narrow one, and we may not substitute our judgment of the facts in this case for that of the Trustees, for it is the Trustees whose expertise in this area arises from daily and continual experience. Berry v. Ciba-Geigy Corp., 761 F.2d 1003, 1006 (4th Cir.1985). Upon finding substantial evidence in support of the Trustees’ *124decision and absent a showing of any clear error of judgment, the determination of the Trustees must be upheld. LeFebre v. Westinghouse Electric Corp., 747 F.2d at 204.
A.
In the June 8, 1984 final denial of benefits, the Trustees state that there is some uncertainty as to whether the heart attack occurred on January 30, 1981, while Richards was working, or on January 31, while he was attending a wrestling match. The Trustees further note, however, that regardless of the timing of the heart attack, the medical evidence indicates that Richards was disabled by severe multiple coronary artery stenoses, which were not caused by his employment or by a mine accident. The medical evidence before the Trustees included a medical report from Dr. Charles A. White which stated that Richards had severe extensive coronary artery disease, that the heart attack would have occurred whether Richards had been working or sitting at home, and that there is no relationship between Richards’ employment and the underlying heart disease or resulting heart attack. The Trustees also had evidence of June, 1981 tests which demonstrated severe heart disease.
Article 11(c) of the 1974 Pension Plan provides for disability pension benefits to those persons totally disabled as a result of a mine accident. The Trustees have promulgated various rules, regulations and interpretations of the terms used in the Plan, including a question and answer ^ format. Question and Answer 252 sets forth the characteristics of a mine accident and lists several examples of circumstances under which a miner can be considered disabled as a result of a mine accident. Richards relies upon example (k) which describes a miner suffering a heart attack while pushing a heavy object. Richards’ reliance on this example, however, is misplaced.
Q & A 252 specifically states that “[a] progressive disease does not meet [the definiteness requirement] and therefore cannot be a disability that resulted from a mine accident.” Furthermore, immediately following the heart attack example, Q & A 252 contains the caveat that “miners who become disabled by progressive diseases or conditions ... cannot be considered ‘disabled as the result of a mine accident.’ ” The Trustees committed no clear error of judgment by applying the substantial evidence of progressive heart disease to the terms of the Plan and denying disability pension benefits.
B.
Richards argues that his pre-existing condition of heart disease was aggravated by a mine accident, and thus under Odom v. United Mine Workers of America, Health and Retirement Funds, 687 F.2d 843 (6th Cir.1982), his disability must be deemed to have resulted from a mine accident. In Odom, the miner fell from a platform on which he was working and landed on his back on a beam below. Id. at 844. Finding that the accident aggravated the miner’s underlying kidney condition to the point he became disabled, the Sixth Circuit ruled that he was entitled to disability benefits.
Odom sustained an accident, a fall from a platform, which aggravated a pre-exist-ing condition and resulted in total disability. Richards, in contrast, had a pre-exist-ing condition, heart disease, which caused his claimed “accident,” a heart attack. Unlike Odom, whose pre-existing condition merely made him akin to the “thin-skulled” tort victim, see id. at 847, Richards had a progressive disease which brought about his disability. Richards never sustained the mine accident which is prerequisite to an award of disability pension benefits.
III.
Substantial evidence supports the Trustees’ decision that Richards, disabled as the result of progressive disease rather than a mine accident, is not entitled to disability pension benefits. Were we to disregard the Funds’ explicit exclusion of progressive diseases from the definition of accident, or extend Odom to include this injury resulting from a pre-existing condition, there *125would be a very real danger that the Funds would be depleted to an end inconsistent with their purpose. Since the Trustees’ decision is based upon substantial evidence and is not arbitrary and capricious, we remand this matter to the district court with directions to enter judgment in favor of the appellants herein.
REMANDED AND REVERSED.